Citation Nr: 0926353	
Decision Date: 07/15/09    Archive Date: 07/22/09

DOCKET NO.  07-04 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Terrence Griffin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1964 to November 
1964.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of June 2006 by the 
Department of Veteran Affairs (VA) St. Paul, Minnesota 
Regional Office (RO).


FINDINGS OF FACT

The evidence is in equipoise as to whether the Veteran's 
right ear hearing loss is related to noise exposure in the 
military.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, right ear 
hearing loss was incurred in-service.  38 U.S.C.A. §§ 1131, 
1137, 5102, 5103, 5103A, 5107 (West 2002 & Supp 2007); 
38 C.F.R. §§ 3.102, 3.303, 3.159, 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA has a duty to provide a claimant notification of 
information and evidence necessary to substantiate the claim 
submitted, the division of responsibility in obtaining 
evidence and assistance in developing evidence pursuant to 
the Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The notice 
requirements were accomplished in a March 2006 letter; 
moreover, in light of the allowance of this appeal, any 
deficiency in the notice has become moot.



The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues has been obtained.  The 
Veteran's service treatment records have been obtained, and 
the Veteran has not indicated there are any VA or private 
treatment records that the VA should attempt to obtain on his 
behalf.  Additionally, the Veteran's request for a hearing 
related to his claim has been honored and he was afforded a 
VA medical examination.  For the foregoing reasons, the Board 
concludes that all reasonable efforts were made by the VA to 
obtain evidence necessary to substantiate the Veteran's 
claim, and no further assistance to the Veteran to develop 
evidence is required.

The Board notes that at his September 2008 Board hearing, the 
Veteran (and representative) submitted additional evidence 
not previously considered by the RO.  The Board explained the 
Veteran's right to have this evidence considered by the RO 
and procedurally how this would occur; however, the Veteran 
waived consideration of this evidence by the RO, in 
accordance with 38 C.F.R. § 20.1304(c).  See Hearing 
Transcript, p. 7-8.  Additionally, during the pendency of the 
Veteran's claim a September 2007 rating action granted 
service connection for left ear hearing loss, so the present 
analysis will center only on the Veteran's claim for right 
ear hearing loss.   
 
Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  If a chronic disorder, such as an 
organic disorder of the nervous system, is manifest to a 
compensable degree within one year after separation from 
service, the disorder may be presumed to have been incurred 
in-service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.  

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  If a chronic disorder such as an 
organic disease of the nervous system is manifest to a 
compensable degree within one year after separation from 
service, the disorder may be presumed to have been incurred 
in service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Veteran is not required to show that hearing loss was 
present during active military service in order to establish 
service connection.  See Godfrey v. Derwinski, 2 Vet. 
App. 352, 356 (1992).  Rather, he may establish the required 
nexus between his current hearing disability and his term of 
military service by showing that his current hearing 
disability resulted from personal injury suffered in the line 
of duty.  Id.  Claims for service connection must be 
considered on the basis of the place, types, and circumstance 
of a claimant's military service.  38 C.F.R. § 3.303(a) 
(2008).

The Veteran maintains that he is entitled to service 
connection for right ear hearing loss, based on his in-
service noise exposure.  Specifically, the Veteran maintains 
that while in service he was frequently exposed to loud 
noises because he stood next to firing tank guns.  These in 
service noise exposures form the basis of the Veteran's 
service connection claim.  

At the Veteran's January 1964 enlistment examination, his 
hearing was found to be within normal limits.  At the 
Veteran's October 1964 separation audiological examination, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
10

15
LEFT
5
5
5

15

Additionally at the time, the Veteran reported hearing 
difficulties in his left ear.  

The first post service documentation of hearing loss is noted 
at the Veteran's April 2006 VA audiological examination.  At 
this time, the Veteran reported his account of in-service 
noise exposure, without ear protection.  The Veteran also 
indicated that after his separation from service he was 
around "noisy" tractors, and hunted without ear protection 
for many years.  After performing an appropriate audiological 
examination of the Veteran, the examiner diagnosed moderately 
severe high frequency sensorineural hearing loss in the 
Veteran's right ear.  The examiner opined that the Veteran's 
right ear hearing loss was not likely due to military service 
because the Veteran had "such a mild high frequency loss 
that it could easily have been caused by his tractor farming 
and hunting ...[without] ear protection."  

In an effort to support his claim, the Veteran submitted a 
March 2008 statement from a private physician, G. 
Gerstenkorn, M.D.  Dr. Gerstenkorn confirmed the Veteran's 
hearing loss through audiological examination and recorded 
the Veteran's account of in-service hearing loss and noise 
exposure.  Based on this information, Dr. Gerstenkorn opined 
that the Veteran "likely has hearing loss caused by military 
noise exposure.  It is likely that there is a better than a 
50% chance that [military noise exposure] was the cause of 
it."  Dr. Gerstenkorn further states, the Veteran's hearing 
loss "certainly has probably been worsened by subsequent 
noise exposure over the years."  The physician also 
indicates that he was in the National Guard with the Veteran, 
and confirmed loud noise exposure in this environment.

The Veteran also submitted a September 2008 private 
consultation report to support his service connection claim.  
The private audiologist reviewed the Veteran's separation 
examination, and recorded the Veteran's account of post 
service noise exposure.  Based on this information and two 
previous audiological examinations performed at the clinic, 
the audiologist diagnosed high frequency sensorineural 
hearing loss in the right ear.  The private opinion further 
states the Veteran's "right ear hearing loss does have a 
configuration consistent with hearing loss caused by noise 
exposure."  

The Board must assess the credibility of all evidence, 
including the medical evidence, to determine its probative 
value, accounting for evidence that it finds persuasive or 
unpersuasive, and providing reasons for rejecting any piece 
of evidence that is favorable to the claimant.  Equal weight 
is not accorded to each piece of evidence contained in the 
record, as not every item of evidence has the same probative 
value.  Nevertheless, when after considering all the 
evidence, a reasonable doubt arises regarding a determinative 
issue, the benefits of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 
(2008).

After weighing the above evidence, the Board finds that it is 
in equipoise.  Presented with two conflicting medical 
opinions, the Board is unable to deem one more credible than 
the other.  Though the VA examiner does not attribute the 
Veteran's hearing loss to service and indicates that post 
service noise exposure likely caused his right ear hearing 
loss, the September 2008 private consultation accounts for 
both in service and post service noise exposure and indicates 
that "[i]t is difficult if not impossible to determine the 
exact source of noise that causes hearing loss."  Moreover, 
the March 2008 statement from Dr. Gerstenkorn is both 
credible and probative, indicating the Veteran's was exposed 
to noise while on active duty, and as a member of the 
National Guard.  Additionally, Dr. Gerstenkorn confirmed the 
Veteran's hearing loss and opined that "it is likely that 
there is a better than 50% chance that [military noise 
exposure] was the cause of [the Veteran's hearing loss]."  
Presented with two medical opinions that consider the 
Veteran's military and post service noise exposure and arrive 
at different conclusions, and the statement of Dr. 
Gerstenkorn, the evidence of record is equal in weight, 
requiring the Board rule in favor of the Veteran.

ORDER

Service connection for right ear hearing loss is granted.



____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


